Citation Nr: 1134524	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-33 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for Osgood-Schlatter's disease of the bilateral knees (also referred to as a bilateral knee disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Both decisions denied the Veteran's claim because the evidence submitted was not new and material.  

During the current appeal, and specifically in February 2011, the Veteran testified at a hearing conducted at the RO before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2010) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board 
finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a bilateral knee disability has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The Board also observes that additional evidence, in the form of VA treatment records dated from June 2009 to January 2011, has been received, which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in February 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to the Veteran's application to reopen his claim.  See 38 C.F.R. § 20.1304(c)(2010).  

The underlying de novo claim for service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed September 1979 rating decision denied service connection for a bilateral knee disability on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

3.  The evidence received since the September 1979 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision which denied service connection for a bilateral knee disability is final.  38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  

2.  The evidence received subsequent to the September 1979 rating decision is new and material, and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a bilateral knee disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In the current appeal, the Veteran contends that he injured and developed his bilateral knee condition during his period of active service, and that he has experienced ongoing knee problems since his separation from service.  In this regard, the Board notes that service connection for a bilateral knee disability was first denied by the RO in the September 1979 rating decision.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the September 1979 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a bilateral knee disability was last previously considered and denied in the September 1979 rating decision.  The evidence associated with the Veteran's claims file at the time of the September 1979 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; and his August 1979 application seeking service-connected compensation for his bilateral knee condition.  

The Veteran's service treatment records reflect that he presented at the military clinic in September 1978 with complaints of bilateral knee pain, which flared up when he ran and performed deep knee bend exercises.  The Veteran reported of a long history of tenderness in his bilateral knees, and stated that his knee condition had worsened since participating in boot camp.  After undergoing X-rays of his bilateral knees, the treatment provider diagnosed the Veteran with Osgood Schlatter's disease.  The Veteran was later seen by an orthopedic specialist at the Marine Rehabilitation Platoon in September 1978, and after evaluating the Veteran, and reviewing his medical history and X-ray abnormalities, the physician diagnosed the Veteran with Osgood Schlatter's disease of the bilateral knees, and recommended that he be discharged from service.  In the October 1978 Medical Board Report, it was determined that the Veteran did not meet the minimum standards for enlistment or induction, and that "he has no unfitting physical disability incurred in nor aggravated by active military service."  It was ultimately concluded that he should be discharged from service.  

In the September 1979 rating decision, the RO denied service connection for a bilateral knee disability.  In so doing, the RO reasoned that the October 1978 Medical Board Report indicated that the Veteran had pre-service Osgood-Schlatter's disease of both knees, there was no evidence of any injuries to the knees during military service, and this condition was not shown to have been aggravated beyond normal progression during his period of military service.  

The evidence associated with the Veteran's claims file subsequent to the September 1979 rating decision includes, but is not limited to, the Veteran's January 2007 application seeking to reopen his claim for service connection for a bilateral knee condition; VA treatment records dated from September 2006 to January 2011; the February 2011 hearing transcript; and the Veteran's own lay assertions.  

In a January 2007 statement, the Veteran claimed that he injured his knees during basic training while running up a mountain, and presented to sick call the following morning with complaints of painful knees.  According to the Veteran, he stayed at sick bay for a period of three weeks before learning he had a diagnosis of Osgood Schlatter's disease in both knees.  He maintains that he currently experiences difficulty sitting, standing and walking as a result of his knee condition.  

The post-service VA treatment records reflect the Veteran's on-going symptoms of chronic knee pain, procedures he underwent for his bilateral knee condition, and his diagnoses of Osgood-Schlatter disease, osteoarthritis and degenerative joint disease of the bilateral knees.  

During a January 2007 rheumatology consultation, the Veteran reported a flare-up of pain and swelling in his right knee following a basketball game three months prior.  The consultation report reflected the Veteran's history of bilateral knee pain with activity since his discharge from the military in 1978, as well as his history of Osgood-Schlatter disease of the bilateral knees.  The Veteran was later referred to the orthopedic clinic in July 2007 for evaluation of his bilateral knee pain, at which time, he reported to have experienced pain in both his knees since his military service.  He described the pain as fairly constant, with occasional swelling in the knees and occasional worsening of the pain when walking up the stairs.  Report of the X-ray revealed moderate degenerative joint disease present in both knees, and report of the magnetic resonance imaging (MRI) revealed degenerative changes of the medial meniscus bilaterally, and edema suggestive of chronic degenerative changes.  The physician diagnosed the Veteran with bilateral knee osteoarthritis, and treated him with bilateral steroid injections in the knees.  He also prescribed the Veteran with appropriate medication, and recommended that he be fitted with double upright knee braces.  The remainder of the VA treatment records reflect the Veteran's continuing complaints of pain and discomfort in his bilateral knees, as well as various forms of treatment he received for his bilateral knee condition.  

During his February 2011 travel board hearing, the Veteran testified that he never injured his knees or experienced any problems with his knees prior to service.  He maintains that he began experiencing pain in his knees during his period of active duty after participating in a training exercise which involved running up a mountain while carrying 25 or 50 pounds worth of weight.  See Hearing Transcript, p. 3.  He also asserts that he was a guide for his platoon, and therefore every time his platoon made a mistake, he "had to do bends and thrusts and mountain climbing to please [his] drill instructor," thereby further exacerbating his knee condition.  See Hearing Transcript, p. 9.  According to the Veteran, he presented to sick bay with complaints of severe pain and a burning sensation in his knees, and remained there for nearly a month.  

The Veteran's wife testified that while she knew the Veteran prior to his entrance into service, she became better acquainted with him after his discharge, and personally observed the problems he experienced with his knees after his separation from service.  She described the Veteran's knee symptoms, to include pain, giving way, stiffness, and hyperextension when attempting to walk.  She also noted that he began developing "knots on his knees", which was later identified as fluid retention.  According the Veteran's wife, instead of seeking treatment right away, the Veteran chose to work to support his family and only recently decided to seek treatment due to the severity of his pain.  See Transcript, pp. 6-8.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his bilateral knees since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the September 1979 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds select VA treatment records and the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  At his January 2007 and July 2007 VA treatment visits, the Veteran complained of continuing symptoms of knee pain since his military service.  During his February 2011 hearing, the Veteran explained how he injured his knees in service, and he and his wife discussed how he has continued to experience on-going and residual pain in his knees since service.  The above-referenced VA treatment records and the Veteran and his wife's hearing testimony, all of which reflect the Veteran's assertions that he has continued to experience knee pain since service, were not of record at the time of the September 1979 rating decision.  

The Veteran is competent and credible with respect to these assertions.  His VA treatment records and his hearing testimony relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a bilateral knee disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral knee disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that his bilateral knee condition arose during his military service, specifically while participating in various physical training exercises.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1) (2010); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

At the Veteran's July 1978 enlistment examination, the clinical evaluation of his lower extremities was shown to be normal, and he denied a history of knee trouble in his report of medical history.  In addition, the Veteran had a physical profile of P1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  As previously discussed above, the Veteran was seen at the military clinic in September 1978 with complaints of left knee pain, which had been on-going for the past two months.  He described a long history of pain and tenderness in his bilateral knees, and reported to experience discomfort in his knees while running and performing knee bends.  He further added that the pain had gotten worse since boot camp.  Upon physical examination, the physician observed no problems with the left knee or surrounding ligaments, but did find a lump at the anterior aspect of the left knee, below the patella.  After undergoing an X-ray of his knees, the Veteran was diagnosed with Osgood Schlatter's disease in the bilateral knees and referred to an orthopedic specialist at the Medical Rehabilitation Platoon for further evaluation.  

The orthopedic specialist took note of the Veteran's complaints of pain, and upon physical examination, observed "a swollen left tibial tubercle present with lichenified skin formation over the patella and left upper tibia."  The specialist also detected a "similar bony lesion on the right upper tibial area" and described both these osseous abnormalities as "tender."  Based on the specialist's discussion with and evaluation of the Veteran, as well as his review of the patellar X-rays, he diagnosed the Veteran with Osgood Schlatter's disease of the bilateral knees, and recommended that he be discharged from service.  

Based on the October 1978 Medical Board Report, the Veteran relayed a two to three year history of bilateral knee pain, which was usually aggravated when he participated in sports activities.  According to the Veteran, his knees would become painful and give out on numerous occasions, and he observed the presence of bumps below his knee.  However, he did not see a civilian physician for this problem, and instead chose to treat himself by using knee pads.  The Veteran also mentioned that he had been involved in a car accident two years prior and hit both his knees in the interior of the car.  Based on the Veteran's assertions and the examination findings, the Medical Board determined that the Veteran did not meet the minimum standards for enlistment or induction, and that "he has no unfitting physical disability incurred in nor aggravated by active military service."  It was ultimately concluded that the Veteran should be discharged from service.  

The Board acknowledges the service treatment records which document the Veteran's complaints of bilateral knee pain, as well as the Veteran's statements relaying a two to three year history of knee pain prior to his enlistment.  However, as previously discussed above, the Veteran's July 1978 enlistment examination was negative for any complaints, treatment or diagnosis of a knee disability, the Veteran denied a history of knee problems in his report of medical history, and there are no pre-service medical reports, evaluations or records reflecting any evidence, signs, or findings of knee problems associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not observe any findings of a knee condition, or note there to be any knee problems in the Summary of Defects and Diagnoses or in the Physician's Summary and Elaboration of all Pertinent Data sections.  Furthermore, the Veteran reported to sick call with complaints of knee pain several months after his tour of duty commenced, at which time he was diagnosed with a bilateral knee disability.  While the Medical Board report reflects the Veteran's history of knee pain, there is no evidence that the Veteran was experiencing or suffering from a knee condition prior to his enlistment.  

In addition, during his February 2011 hearing, the Veteran testified that he did not have any knee problems before service, and his attempts to play sports in school were brief and unsuccessful.  See Hearing Transcript, p. 6.  The Veteran claims that his bilateral knee pain began in service, specifically after participating in certain training exercises.  According to the Veteran, his knee pain was triggered during particular exercises which involved claiming a mountain while holding 25 or 50 pounds worth of material.  See Transcript, p. 3.  Based on the Veteran's assertions, he has continued to experience pain, stiffness, and giving way in his bilateral knees since his military service.  See Hearing Transcript, pp. 4-8.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he developed bilateral knee pain in service and has suffered from this pain since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

As such, the Board finds that the weight of the evidence reflects that the Veteran did not have a pre-existing bilateral knee disability prior to the commencement of his active service on July 27, 1978.  To the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing bilateral disability prior to the commencement of his active service, the Board will resolve this doubt in favor of the Veteran, and finds that a bilateral knee disability did not pre-exist the Veteran's period of service.  He is, therefore, presumed to have been in sound condition at entry to service in July 1978.  

The Veteran's VA treatment records reflect continuing care and treatment for his bilateral knee condition.  During a few outpatient visits, the Veteran discussed his in-service experiences and relayed a history of bilateral knee pain since his discharge from the military.  Besides his continuing diagnosis of Osgood Schlatter's disease of the bilateral knees, he was also diagnosed with bilateral knee osteoarthritis in July 2007, and the July 2007 X-ray findings revealed findings of degenerative joint disease in both knees.  

The Board notes that the Veteran submitted a statement in July 2007, which appears to have been written and signed by either his friend, family member or physician.  The statement was written on a VA Form 21-4138, and it is unclear from the hand-writing and signature whether it was submitted by a friend, family member or physician.  However, the statement reads that the Veteran had bilateral knee injuries in 1979, that he has developed degenerative joint disease prematurely in the bilateral knees, and that he will require continued treatment for his knee pain.  

The Veteran has not been afforded a VA examination in connection with his claim for a bilateral knee condition.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

In this case, given the Veteran's service treatment records which document the treatment he received in service for his knee condition, the evidence of multiple diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual symptoms of knee pain since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that a current bilateral knee disorder had its onset during active service is necessary to decide the claim.

In addition, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center (VAMC) in Dallas, Texas.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to service connection for a bilateral knee disability.  

2. Request updated records of relevant treatment (pertaining to the disability on appeal) received since January 2011 at the Dallas, Texas VAMC.  Copies of such records which are available should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is required to review all pertinent service treatment records, and VA medical records.  The examiner's review of the Veteran's claims folder in conjunction with the evaluation should be annotated in the examination report.  All indicated tests should be performed and the findings reported in detail.  The examiner should specifically take into consideration the September 1978 sick call notes and the October 1978 Medical Board Report.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current knee condition (bilateral or unilateral), and provide diagnoses for all identified disabilities.  

b. Discuss the likelihood (likely, unlikely, or at least as likely as not) that any of the diagnosed bilateral knee disorder(s) had its/their onset in service, or otherwise is/are causally or etiologically related to a disease or injury incurred in active service.  [For purposes of this examination, the examiner is once again hereby informed that the Board has found that the Veteran did not have a pre-existing knee condition prior to his service, and is considered to have been in sound condition at his enlistment.]

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, but further explain in detail why it is not feasible to provide such a medical opinion.

4. Following completion of the above, adjudicate the issue of entitlement to service connection for a bilateral knee disability.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


